Citation Nr: 1745884	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  17-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for PTSD. 

2. Entitlement to a total disability rating due to unemployability. 


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Esq. 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1952 to February 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Board remanded the appeal in May 2017 for further development on other issues and to obtain Social Security Administration (SSA) records.  Unfortunately, the records were destroyed.  Additional development was completed and the RO then returned the appeal to the Board. 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire timeframe on appeal, the Veteran's PTSD was manifested by symptoms such as anxiety, depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, anger, flashbacks, nightmares, avoidance, hypervigilance and difficulty in adapting to stressful circumstances; all resulting in occupational and social impairment with reduced reliability and productivity.

2.  At no time during the appeal period did the Veteran meet the schedular requirements for a TDIU, and his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders.  Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.....................50 percent 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships........................................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name............100 percent

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that 38 C.F.R. § 4.130 has been revised to refer to the recently released DSM-5, which does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Veteran contends that his PTSD warrants a rating in excess of 50 percent. 

Post-service VA treatment records show the Veteran was struggling with anger, decreased patience, lack of motivation, memory loss, difficulty completing tasks, nightmares and difficulty sleeping or waking.  He endorsed suicidal ideation, which a physician noted was contingent upon pain related to his other medical conditions including chronic nephrolithiasis.  He was discouraged about his health; it prevented him from engaging in activities he enjoyed i.e. fishing and wood working.  He refused to inform his wife about his mental health struggles but she and his pastor helped him resist harming himself. 

A VA examination for PTSD was performed in September 2012 and the examiner confirmed a diagnosis of PTSD and depressive disorder, NOS.  The Veteran reported ongoing intrusive thoughts and memories related to military stressors.  At the time of the exam, he was receiving individual therapy and on medication to increase his mood and decrease his temper.  Although he was not working, he was active in his local Disabled American Veterans chapter and spent time with another friend on a regular basis.  

The examiner assigned a GAF score of 62 and noted the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The examiner also noted that his depression was primary factor in his social impairment; his PTSD symptoms had a secondary and less impactful role.  His symptoms were listed as depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships. 

The Veteran was afforded a VA examination in April 2014 and the examiner noted that there had been a minimal increase in functional impairment.  The Veteran reported sharing activities with a friend and engaging in volunteer work on behalf of other veterans.  He maintained ongoing contact with his adult stepchildren.  He had no prior psychiatric admissions or suicide attempts.  He previously saw a counselor but was not in mental health treatment at the time of the exam.  He reported sleep disruption, nightmares and frequent thoughts of his experiences during service. 

The examiner noted: "the Veteran continues to maintain a well-organized daily routine, engages in volunteer activities.  His psychiatric condition(s) may impact his range of activities, but do not preclude employment.  The primary barrier(s) to employment are identified as age and multiple health conditions." 

Overall, the examiner opined that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to anxiety, depressed mood, panic attacks and difficulty in adapting to stressful circumstances.

During the April 2016 VA exam, the examiner confirmed diagnoses of PTSD and depression due to another medical condition; however, only the following symptoms were attributable to PTSD: nightmares, insomnia, flashbacks, irritability, low concentration, avoidance of triggers, hypervigilance and startle response. 

The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  He and his wife got along but argued once a week when he was irritable.  He had trouble being in public places like restaurants when he did not like the people there.  He volunteered at a veteran center once per week; he did well around other veterans.  He stopped doing certain activities like going to the coast; he had pain in his legs and operations kept him from driving.  He also described having panic attacks but the examiner found that his symptoms were merely anger and irritability.  He was taking depression medication, which he said did not help his symptoms. 

The examiner wrote, "His ptsd is somewhat worse with increased isolation but this is partly due to medical conditions, pain, and fatigue and lack of driving to the coast due to medical fatigue by the vet's report.  His depression is slightly better as he has made a friend in a pastor and gets mood support with him when he needs it."

Based on the foregoing, the Board finds that the preponderance of the evidence does not support an increased rating in excess of 50 percent for PTSD. 

A disability rating greater than 50 percent is not appropriate because he did not exhibit symptoms more closely approximating those associated with a higher, 70 percent rating.  Throughout the appeal period, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to anxiety, depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, anger, flashbacks, nightmares, avoidance, hypervigilance and difficulty in adapting to stressful circumstances.

Although there was slight increase in symptoms, the evidence shows the increase was related to depression caused by medical concerns and his overall, declining health.  Moreover, there is no lay or medical evidence, which shows additional symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  The evidence does not show the Veteran has occupational and social impairment in all or even most areas, as he has good relationship with his step-children and although he has experienced some arguments with his wife, they are still married and they have support from her children and sister.  Regarding any occupational impairment, the April 2014 examiner noted that the primary barrier to employment was his age and other medical conditions.  Moreover, none of the examiners found that he experienced continuous panic or suicidal ideation. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that his PTSD is more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's description of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In evaluating the Veteran's increased rating claim, the Board is aware that the symptoms listed under the 50 and 70 percent ratings are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent (or higher) rating at any point during the appeal period. 

In summary, although the Veteran has other symptoms i.e. suicidal ideation, the Board finds that the Veteran's service-connected PTSD more nearly approximated the level of disability contemplated by the 50 percent rating.  In making this determination, the Board notes that the Veteran was assigned GAF scores between 45 and 65, which denote a range of serious to mild symptoms.  The Board finds that the Veteran's deficiencies must be due to symptoms listed for that rating level, or others of similar severity, frequency and duration.  Vasquez-Claudio, 713 F.3d 112, 117 (Fed. Cir. 2013).  Here, the symptoms noted during the VA examinations during the appeal period are of similar severity, frequency, and duration of those noted under the criteria for a 50 percent rating.

III. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that due to his service-connected disabilities, he is unable to work.  For the reasons below, the Board finds that the Veteran is not entitled to a TDIU. 

The Veteran has two service connected disabilities; PTSD rated at 50 percent and a broken toe at 10 percent.  His combined rating is only 60 percent.  As such, he does not meet the schedular requirements for the assignment of a TDIU.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

In this case, the Board finds that consideration of a total rating based on unemployability under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  As discussed more fully below, the most probative and credible evidence shows that the Veteran's service-connected disabilities did not render him unable to obtain or maintain substantially gainful employment.  

In his October 2012 Application for Increased Compensation Based on Unemployability, he mentioned PTSD, pain, arthritis and old age as the main culprits preventing him from securing or following any substantially gainful occupation.  He reported 1993 as the last date he worked full time.  

VA treatment records indicate the Veteran has various medical conditions that have contributed to a decline in his health.  However, as mentioned above he is only currently service connected for PTSD and right metatarsal fracture.  There are also several records that indicate he was retired, which is consistent with his current age (82). 

During the September 2012 PTSD exam, the Veteran stated that his leg injury prevented him from standing for long extended periods and he was discriminated against during the hiring process due to his age.  The examiner noted that there were no indicators that showed he would not be able to function successfully in a loosely supervised setting.  The April 2014 examiner noted that the Veteran's primary barriers to employment were his age and multiple health conditions; his psychiatric conditions had no impact on his ability to work.  During his April 2016 VA examination for foot conditions, he did not report any functional loss or impairment of his foot.  The examiner found that the fracture had healed and although there was some arthritis, it was more likely than not due to age and there was no impact on his ability to perform occupational tasks. 

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disability.  The Veteran only has two service-connected disabilities and as discussed above, the combined rating remains at 55 percent.  Although he has a myriad of other health issues (COPD and sciatica), many of which could have some impact on his ability to work, none of those disabilities are service-connected.  TDIU only accounts for unemployability based on service-connected disabilities.  Therefore, the Veteran does not meet the schedular criteria for a TDIU and referral for extraschedular consideration is not for application.  See 38 C.F.R. § 4.16. 








ORDER

A rating in excess of 50 percent for PTSD is denied. 

A TDIU is denied. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


